DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boggavarapu (USPGPUB 2018/0000108).
	Regarding claim 1, Boggavarapu discloses a beverage producing apparatus configured to produce a beverage using an extraction target (see “roasted grounds” in paragraph [0115]) as a raw material, comprising:
a housing (400) configured to form an exterior of the beverage producing apparatus (see Figure 1);
a control unit (see “computer system” in paragraphs [0087]-[0088]) configured to control each producing operation of the beverage producing apparatus; and
an operation unit (see Figures 50-57) configured to accept an operation of an operator 
wherein the housing includes a transmissive portion (see “glass” in paragraph [0185])) configured to make an interior of the housing visible from an outside,
the control unit (see “computer system” in paragraphs [0087]-[0088]) can control each producing operation in an automatic mode (see paragraph [0093]) or a manual mode,
in the automatic mode, each producing operation is automatically controlled in accordance with a condition set in advance (see paragraph [0093]), and
in the manual mode, each producing operation is controlled in accordance with an operation for the operation unit (see “parameters” in paragraph [0111]).
	Regarding claim 2, Boggavarapu discloses the beverage producing apparatus according to claim 1, further comprising a separation apparatus (see paragraph [0112]) configured to separate an unwanted substance (see “smoke and/or chaff” in paragraph [0112]) from the extraction target,
wherein the separation apparatus includes a suction unit (see “fans” in paragraph [0112] and/or “cyclonic separator” in paragraphs [0159] and [0183]) configured to suck the unwanted substance (see “fans” in paragraph [0112]), and
each producing operation includes a suction operation of the unwanted substance by the suction unit (see paragraphs [0112] and [0177]).
	Regarding claim 3, Boggavarapu discloses the beverage producing apparatus according to claim 1, further comprising a container (432 and/or 432,448) configured to store the extraction target (see “roasted grounds” in paragraph [0115]) and a liquid (434) and extract a beverage liquid (see “extract the coffee into the liquid” in paragraph [0115]) from the extraction target,
wherein each producing operation includes an operation of the container (see paragraph [0116]).
	Regarding claim 4, Boggavarapu discloses the beverage producing apparatus according to claim 3, wherein the operation of the container (432,448) includes at least a change in a posture of the container (see paragraph [0116]).
	Regarding claim 5, Boggavarapu discloses the beverage producing apparatus according to claim 4, wherein the operation of the container (432,448) includes at least translation of the container (see paragraph [0116]).
	Regarding claim 6, Boggavarapu discloses the beverage producing apparatus according to claim 3, wherein each producing operation includes a change in an internal pressure of the container (see paragraph [0132]).
	Regarding claim 7, Boggavarapu discloses the beverage producing apparatus according to claim 1, wherein the control unit saves control contents of each producing operation in the manual mode (see paragraph [0090]).
	Regarding claim 8, Boggavarapu discloses the beverage producing apparatus according to claim 7, wherein the control unit can execute the saved control contents in the automatic mode (see “recipe” in paragraph [0092]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
6/9/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655